department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division u i l sep ter ral ty xxxxx xxxxx legend taxpayer a xxxxx taxpayer b xxxxx individual d xxxxx ira x xxxxx financial_institution e xxxxx financial_institution f xxxxx real_property llp xxxxx amount n xxxxx savings account y xxxxx date xxxxx date xxxxx year xxxxx year xxxxx year xxxxx xxxxx page dear xxxxx this is in response to your letter dated date as supplemented by correspondence dated date and date submitted on your behalf by your authorized representative in which you request a waiver of the day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations are made under penalties of perjury in support of your ruling_request taxpayer a age represents that he received a distribution from ira x totaling amount n taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to taxpayer a’s mental condition which impaired his ability to make financial decisions and thus impaired his ability to accomplish a timely rollover taxpayer a further represents that amount n has not been used for any other purpose taxpayer a is married to taxpayer b and owns a single self-directed traditional it is represented ira ira x which is administered by financial_institution e that ira x consists of two assets a cash account maintained at bank f and a limited_partnership_interest in undeveloped land real_property llp taxpayer a handled the couple’s financial affairs until debilitation of his cognitive ability brought on by multiple strokes began to prevent him from continuing to do it as a result taxpayer b despite her lack of experience in financial affairs became involved in handling the couple’s investments in january of year taxpayer b consulted with individual d the couple’s tax advisor during which consultation individual d brought up the need to take a required_minimum_distribution in the future taxpayer b misunderstood this to mean that a required_minimum_distribution had to be withdrawn from ira x as soon as possible taxpayer b instructed taxpayer a to make the appropriate withdrawal taxpayer a without fully understanding the transaction requested a withdrawal from ira x and received a distribution check on date for amount n an amount representing approximately percent of the balance of the cash portion of ira x and approximately percent of the total value of ira x on date which was less than days after date taxpayer a deposited the check into savings account y shortly after the expiration of the 60-day period following date the taxpayers become aware that taxpayer a was under no legal_obligation to receive a required_minimum_distribution from ira x for year but rather for year and that the deadline for taxpayer a to commence receipt of such yearly distributions was not until april of year became aware that amount n was approximately times greater than the amount which would be required to be distributed from ira x for year the in addition they page3 taxpayers represent that the required_minimum_distribution that was due in year was only about percent of the total value of ira x documentation including a letter from taxpayer a’s doctor shows that for the duration of the 60-day period after which amount n was distributed and thereafter taxpayer a was incapable of making sound decisions pertaining to his finances based on the facts and representations presented in this letter you request that the service waive the 60-day rollover requirement with respect to the distribution of amount n from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if-- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 d does not apply to any amount described in sec_408 i received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 of the code ie page sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 d sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred errors committed by a financial_institution inability to complete the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a rollover within the day period was caused by his mental condition which impaired his ability to make financial decisions and thus impaired his ability to accomplish a timely rollover therefore pursuant to sec_408i of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount n from ira x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount n into an ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed to taxpayer a by sec_401 of the code this ruling assumes that ira x satisfies the qualification requirements of sec_408 of the code at all times relevant to this transaction no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto xxxxx page -_ this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter ruing is being sent to your authorized representative if you wish to inquire about this ruling please contact xxxxx i d 00m by telephone at xxxxx or by fax at xxxxx please address all correspondence to se t ep ra t4 sincerely yours laura b warshawsky manager employee_plans technical group cc xxxxx xxxxx xxxxx enclosures deleted copy of ruling letter notice of intention to disclose
